Case 2:19-cv-05418-DSF-KS Document 24 Filed 10/16/19 Page 1 of 2 Page ID #:91



 1   CENTER FOR DISABILITY ACCESS
     Raymond Ballister Jr., Esq., SBN 111282
 2   Phyl Grace, Esq., SBN 171771
 3   Russell Handy, Esq., SBN 195058
     Dennis Price, Esq., SBN 279082
 4   8033 Linda Vista Road, Suite 200
     San Diego, CA 92111
 5   (858) 375-7385; (888) 422-5191 fax
 6
     Attorneys for Plaintiff
 7
     SHEPPARD, MULLIN, RICHTER AND HAMPTON LLC
 8   James M Burgess, Esq., SBN 151018
 9   1901 Avenue of the Stars, Suite 1600
     Los Angeles, California 90017-7600
10   Telephone: (310)228-3700
     Facsimile: (310)228-3701
11
12   Attorneys for Defendants
     Unlimited, Limited Liability Company and
13   John O'Groats, Inc.
14
15                              UNITED STATES DISTRICT COURT
16
                               CENTRAL DISTRICT OF CALIFORNIA

17   CHRIS LANGER,                            )       Case No.: 2:19-CV-05418-DSF-KS
                                              )
18          Plaintiff,                        )       JOINT STIPULATION FOR
     v.                                       )       DISMISSAL PURSUANT TO
19                                            )       F.R.C.P. 41 (a)(1)(A)(ii)
     UNLIMITED, LIMITED LIABILTY
     COMPANY, a California Limited Liability ))
20   Company;
     JOHN O'GROATS, INC., a California        )
21   Corporation; and Does 1-10,              )
                                              )
22          Defendants.                       )
23
24
25
26
27
28



     Joint Stipulation                          -1-           2:19-CV-05418-DSF-KS
Case 2:19-cv-05418-DSF-KS Document 24 Filed 10/16/19 Page 2 of 2 Page ID #:92



 1          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the
 2   parties hereto that this action shall be dismissed with prejudice as to all parties; each
 3   party to bear his/her/its own attorneys’ fees and costs. This stipulation is made as the
 4   matter has been resolved to the satisfaction of all parties.
 5
 6
     Dated: October 16, 2019          CENTER FOR DISABILITY ACCESS
 7
 8
                                       By:    /s/ Amanda Lockhart Seabock
 9                                            Amanda Lockhart Seabock
                                              Attorneys for Plaintiff
10
11
     Dated: October 16, 2019          SHEPPARD MULLIN RICHTER AND HAMPTON LLC
12
13
                                       By:    /s/ Jame M. Burgess
14                                             James M Burgess
                                              Attorneys for Defendants
15
                                              Unlimited, Limited Liability Company
16                                            and John O'Groats, Inc.
17
18
                                 SIGNATURE CERTIFICATION
19
20
     I hereby certify that the content of this document is acceptable to James M Burgess,
21
     counsel for Unlimited, Limited Liability Company and John O'Groats, Inc., and that I
22
     have obtained authorization to affix his electronic signature to this document.
23
24
     Dated: October 16, 2019          CENTER FOR DISABILITY ACCESS
25
26                                     By:    /s/ Amanda Lockhart Seabock
27                                            Amanda Lockhart Seabock
                                              Attorneys for Plaintiff
28



     Joint Stipulation                            -2-           2:19-CV-05418-DSF-KS
